Case 1:20-cv-01123-GPG Document1 Filed 04/21/20 USDC Colorado Page 1 of 10

LED
pig RIGT COURT

pigeaicr OF COLORADO

IN THE UNITED STATES DISTRICT COURT#Q20 APR 21 PH 4: 28
FOR THE DISTRICT OF COLORADO SEF EREY P. cOLWELL
CLER

DEP. CLK
Civil Action No. BY__-_—___——-

 

(To be supplied by the court)

Laveuk | Kiew &

 

 

 

 

, Plaintiff
ahmweF tac
x.
Yer °C Guey (Leone
Nore (und
, Defendant(s).

 

(List each named defendant on a separate line.’ If you cannot fit the names of all defendants in
the space provided, please write ‘‘see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
,| known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 
Case 1:20-cv-01123-GPG Document1 Filed 04/21/20 USDC Colorado Page 2 of 10

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
courtmay result in dismissal of your case.

e Kost Sb70 Gilead blvd

oo ame and Sef O33 mailing address) RsOrnnr&e Cs oF 0 F
7] 73. ae Cio. / 7a0.¢37 oH ( Coren — Kigricomeay

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional

pages regarding defendants should be labeled ‘ ‘B. DEFENDANT (S) INFORMATION.”

Defendant 1: Wladurav Til OO Queeg AVC le CHO sur

(Name and complete mailing address)
pre eres, 303274 Sot / 30° AT O¢2/
<T qo 95 0-56 % (Telephone number and e-mail addreSs if known)

(Name and complete mailing adress)

UYAYOTSEL aro W Uy we

(Telephone number and e-mail address if known)

 

Defendant 2:

 

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

KX Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis’ of race, color, religion, sex, or national origin)

Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

i
Age Discrimination in Employment Act, as amended, 29.U.S.C. §§ 621, et seq.
employment discrimination on the basis of age)

Me Other: (please specify) Fe TK capoh FaXf beck
Case 1:20-cv-01123-GPG Document1 Filed 04/21/20 USDC Colorado Page 3 of 10

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you'are asserting in this action and the specific facts

that support each claim. If additional space is needed to describe any claim or to assert

additional claims, use extra paper to continue that claim or to assert the additional claim(s).

Please indicate that additional paper is attached and label the additional pages regarding the
Sa temeyt of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: WJ Et to unkion Cate ~) LAsxucherir2¥
The conduct complained of in this claim involves the following: (check all that apply)
____ failure to hire K different terms and conditions of employment

failure to promote _ failure to accommodate disability

) \ termination of employment K retaliation
PA other: (please specify) rmaadal MACH ° | o~ [ Bun Mayr -2 po ik

Vv —_

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

Keace religion L national origin (X% age
PQcotor ____ sex ___ disability

Supporting facts:
Case 1:20-cv-01123-GPG Document1 Filed 04/21/20 USDC Colorado Page 4 of 10

CLAIM TWO: | PE fog To ave a Aes Weber

The conduct complained of in this claim involves the following: (check all that apply) oe
Kriture to hire ____ different terms and conditions of employment
___ failure to promote ___ failure to accommodate disability
___ termination of employment ___ retaliation

___ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

MA nce religion rational origin & age
De color ___ $€X disability

Supporting facts:
Case 1:20-cv-01123-GPG Document1 Filed 04/21/20 USDC Colorado Page 5 of 10

E. ADMINISTRATIVE PROCEDURES

‘Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

Dy es (You must attach a copy of the administrative charge to this complaint)

___No S| - OO"VY — oasTy
— |\ are

a Yes (You must attach a copy of the Des e right to sue to this complaint)
EEOC
— Ne hoe yene S Pads “i
yovw bee

F. REQUEST FOR RELIEF PrLortaor AMOS cue
State the relief you are requesting or what you want the court Tk cirional space is needed

to identify the relief you'are requesting, use extra paper to request relief, Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST ( ca

Have you received a so tidaht Om to sue? (check one)

A Mecetod Corie Sohn pba gtelees OF SEAN

(E) ke » ATER isn TURE OX Cee oe \Weeiae
I declare under penalty \ perjury that I am the ptamitiff in this action, that I have read thi’ FOO.

(Mic and that the information in this complaint i is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an improper

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

(2) is supported by existing law or by a nonfrivolous argument for extending or modifying

existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,

will likely have evidentiary support after a reasonable opportunity for further investigation or
epy--and (4) the plaint otherwise complies with the requirements of Rule 11.

   
   

 

(Plaintiff's signature)
Af | D4 [. oO

(Revised December 2017)

 

ot
Case 1:20-cv-01123-GPG Document1 Filed 04/21/20 USDC Colorado Page 6 of 10

REQUEST FOR dated ry Cowper tetronf 2)
Plaintiff requests the following relief: yy ne

Resor “7 dured the 5 beg ea ee

[Bovoe x7 xse%e}] TECHS hen

Sey! ¢ Be UL 1: joe Fired wore Tee Seimetems

 

(Plaintiff's Original Signature)

S471 Coboado blvd

treet Address)
Bene CWE

| (City, State, ZIP)

7208S 4 6330

(Telephone Number)

D0 Loo Uf of
oe bo e- 103 SY

Jao 62774
5 4) Cone
(Rot eget OE

 

 

(Rev 07/06) 6
Case 1:20-cv-01123-GPG Document1 Filed 04/21/20 USDC Colorado Page 7 of 10

Ue

ASU MADRINAN AU 82d YY

LAKEWOOD, CO 80215

 

 

Date |
10/15/2019

VERIFICATION OF PERSONAL INFORMATION

You must complete and sign this form. Mail or fax this form to the address or fax number at the top of this form. We
must receive your form by 10/15/2019. If you do not send back this signed form, we cannot pay benefits. If we receive this

form after 10/15/2019, we cannot pay benefits for the weeks before we received the form.
Items 1 through 4 (below) list information that you gave us when

you signed up for uncmployment benefits, If anything

ig incorrect, cross it out, and write the correct information. Complete Item 6, if needed, and Item 7.| Not telling the truth

in order to collect unemployment benefits is against the law.

 

 

 

3. Telephone Number

 

 

 

1. Social Security Number 2, Dete of Birth |
XXX-XX-6566 11/02/1980 5102831354 3039811252
4, Arc youaU.S. citizen? _ [x] Yes LJ} No 5. Alien Pecmit Number
If No, make sure your alin permit number is correct or write it in Item 5,

 

6. nota U.S. citizen, do you have lawful authorization to work in the US)

Dive ois

 

[4] Colorado Driver's License/Colorado ID Card
(_] U.S. Military Card/Military Dependent ID Card
[J Other State or Canadian Driver’s License/Other State ID Card Issued by

7, To get uncmployment benefits, you must have one of the following types of identification (ID): You must give us
the ID number and the expiration date. Check the box next to the type of ID you have. |

([) Native American Tribal Document
[_] U.S. Coast Guard Merchant Mariner Card

 

White the ID number and the expiration date, if any, for the type of ID you checked.
ID Number __ 931960844 Expiration Date

10/03/2021,

 

 

Alftmaton
! understand my lawful presence in the U.S. is verified before UT benefits are paid. I
debit-card account for the payment of Ul benefits. | understand this may include

Employment's financial institution,
Colorado Employment Security Act 8-72-107 (1).

1 affirm under penalty of perjury that the above information 1s true, correct, and complete to the best of my knowledge,

legal permanent resident, or otherwise lawfully present in:the U.S. 1 understand there are Severe penalties for
providing false statements and willfully misrepresenting information in order to obtain or increase UI benefits. 1
authorize the release of any and all information necessary to determine my eligibility for UI benefits and to establish a

employers, state and federal agencies for verification purposes, and the Colorado Departnent of Labor and
Information may also be shared with other public agencies in accordance with the

affirm that I im a U.S. citizen, a

releasing information to former

 

 

 

Sign and dutc below that you read and understood the Affirmation,

'
t

 

 

Signature roe wma
woul ”~

PH 10/28/2019

 

 

 

EF)

If you changed any of the information we printed’on this form, check this box.
Office Use Only

Added updated phone number
|

 

 

 

 

 

 

 

 

Claimant Social peeunty Number First Four Letters of Last Name First Day of Claim '
-XX-656 KIGO 03/10/2019 |

UIB-1 (R 03/2013) |
. Sr I

~ |

HO aTNssy

qT s290ys

6¢.00 YAasuey [Teo

WY SS:60 PO/TT OUTL 24815

owen

vVIO6STEco'e SSouIppy

99€0 “ON Qo

‘aqeTduoo st sutpuas

ke ca Sz [Nsoy puss HK
OR Re OR oe oR oo ae Ro ea kako ek

 

T000°‘d

XVd ¥609 AXOLS Sd AHL

$m gs

XVA WY 96°6 6T02/P0/TT

 
mw

 

Case 1:20-cv-01123-GPG Document1 Filed 04/21/20 USDC Colorado” Page 8 of 10

EEOC Form 5A (October 2017)

5 4
U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

¥

 

CHARGE OF DISCRIMINATION

‘

For Officlal Use Only - Charge Number:

 

5

 

 

Personal
Information

First Naine: Faro [Cc MI : Last Nam Kr
'QL210 . or BL LV

‘addr SS:
ow Et & NY ESIC County: airs State Zip Code: x0 2-2

 

7
' fever, rl& F
—lg Qien

 

| Who do you think

discriminated
against you?

Phone: ; la BE7 CSS Bro aD DEDDLY a7"

"a

Employe Union O Employment Agency 0 Other Organization 0

Organization Name: Wal Wan -
Address: 7? 00 Ww Qu~ Cy WAS Suite:
cy bilfletoe State: CO _ Zip Code: GODS;

~~ Phone:

+

 

 

 

y

 

Signature and
, Verification

 

 

thle

Why you think A, \ , |
you were Race, * Color Religion] SexQ)_ National onaighf age
discriminated 4 I
against? Disability (] Genetis Information ()- Retaliation] Other CY specif)
{ ‘ '
Date of mast recent job action you think vias discriniinatory:
Also describe briefly each job action you' ‘think was discriminatory and when it
happer ed V (aS qe =f 9 1 "9. a) 5 :
What happened deo Cheng WNT
to you that you Nease ser MA MArag]e VS 2
think was que: +o A df
discriminatory? * Eee yra2gHs {oe ns |
aii
F ache S te way re Yrertyy
‘ ge Ane ~ ON coro bec.
1 | Cart ar ve wr A hee tele
> | Lunderstand this charge will be fi sana both the EEOC and the State or local Agency, if any. I will

advise the agencies if I change my address, phone, or email. 1 will cooperate fully with them In the 4 yor

processing of my charge in accordance with their procedures.

I understand by signing below that I'am filing a charge of employment discrimination with the EEOC.
I understand that the EEOC is required by law to give a copy of the charge, which includes my
allegations and my name, to the organization named above. I also understand that the EEOC can
only investigate charges of job. discrimination based on race, color, religion, sex, national origin, age,
disability, genetic information, or based on retaliation for filing a charge of job discrimination,
partcpsting in‘an investigation of a job discrimination complaint, or opposing job discrymination.

  

Date:

 

 

 

 
Case 1:20-cv-01123-GPG Document 1 Filed 04/21/20 “USDC Colorado PageQof10 °*.

'

EEOC Form 161 (1/08)

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

 

To: Farouk Kigozi ° From: Denver Field Office
1388 Garrison Street, 206B 303 East 17th Avenue

Suite 410
Lakewood, CO 80215 Denver, CO 80203

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR § 1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
Christopher D. Padilla.
541-2019-02584 | Supervisory Investigator (303) 866-1336

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON: se
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

s,

Your allegations did not involve a disability as defined by the Americans with Disabilities Act. ~
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC, in other words, you waited too long after the date(s) of the alleged discrimination to file your
charge.

The EEOC issues the following determination: Based upon tts investigation, the EEOC Is unable to conclude that the information
obtained establishes violations of the statuies This coes not cevury that ine rescondant is in compliance with the statutes. No finding is -
made as to anv other issues that miaht be construed as havina been raised bv this charae ‘

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge

EJ DOI

Vv

LIU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will

send you. You may file a lawsuit against the respondent(s) !inder federal.law based on this charge in federal or state ~
court Your lawsuit must be filed WITHIN 90 DAYS from your receipt of this Notice; or your right to sue based on

this charge will be lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 ye rs (3 years for willful violations) of
the alleged EPA underpayment. This means that backpay due for-any violations that occurred more than 2
years (3 years) before you file suit may not be collectible.

   
   

  

o JAN 23 2020
Enclosure(s) Amy tk older,> (/ (Date Mailed)

cield Office Director

ce WAL MART ae

fe
.

 
Case 1:20-cv-01123-GPG Document1 Filed 04/21/20 USDC Colorado Page 10 of 10

JS 44 (Rev.06/17) District of Colorado Form CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor Supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS ; ‘| DEFENDANTS Walmavry

T7100 Query Baw BKramee
veonde Kee? AN® (ited Cs deme tuud
(b) County of Residence of First Listed Plaintiff | . County of Residence of First Listed Defendant Aches

(EXCEPT IN U.S. PLAINTIFF CASES) 2 rc (IN U.S. PLAINTIFF CASES ONLY)
NOTE INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED. .

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)

Feduat Pet SKG ;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Piace an “X" in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plainf f
(For Diversity Cases Only) and One Box for Defendant)
x! U.S Government "3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State "] "1 Incorporated or Principal Place 4 "4
of Business In This State
gv 2 US. Government * 4 Diversity Citizen of Another State "2 ' ¥ Incorporated and Principal Place '$ 5
Defendant (Indicate Cinzensiup of Parties in Item III) of Business In Another State
Citizen or Subject of a aN * 3 Foreign Nation "6 "6
- 5 Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[CONTRACT “TORTS FORFEITURE/PENALTY BANKRUPTCY. _| SS OTHERSTATUTES —]
6 110 Insurance PERSONAL INJURY PERSONAL INJURY 0 625 Dmg Related Seizure * 422 Appeal 28 USC 158 a 375 False Claims Act
0 120 Manne ‘310 Airplane ° 0 365 Personal Injury - {of Property 21 USC 881 |’ 423 Withdrawal * 376 Qui Tam (31 USC
0 130 Miller Act * 315 Auplane Product Product Liability 0 690 Other 28 USC 157 372%a))
0 140 Negotiable Instrument Liability 0 367 Health Care/ (1 400 State Reapportionment
0 150Recovery of Overpayment |’ 320 Assault, Libel & . Pharmaceutical | __PROPERTYRIGHTS _10 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking
O) 151 Medicare Act ’ 330 Federal Employers’ Product Liability 0 830 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans * 340 Marine Injury Product New Drug Application 0 470 Racketeer Influenced and
(Excludes Veterans) "345 Marine Product Liability O 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR Al 0 480 Consumer Credit
of Veteran’s Benefits * 350 Motor Vehicle 0 370 Other Fraud 0 710 Fair Labor Standards * 861 HIA (1395ff) 0 490 Cable/Sat TV
0, 160 Stockholders’ Suits "355 Motor Vehicle O 371 Truth m Lending Act 0 862 Black Lung (923) 0 850 Securities/Commodities/
190 Other Contract Product Liability 4 380 Other Personal 0 720 Labor/Management * 863 DIWC/DIWW (405(g)) Exchange
95 Contract Product Liability |’ 360 Other Personal Property Damage Relations O 864 SSID Title XVI 0 890 Other Statutory Actions
O 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act * 865 RSI (405(g)) O 891 Agricultural Acts.
362 Personal Injury - } Product Liability * 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice . i Leave Act 0 895 Freedom of Information
k REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _]0 790 Other Labor Litigation FEDERAL TAX SUITS Act
0 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement 0 870 Taxes (U.S Plaintiff 0 896 Arbitration
O 220 Foreclosure 0. 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) K 899 Administrative Procedure
O 230 Rent Lease & Ejectment 442 Employment O 510 Motions to Vacate O 871 IRS—Third Party . Act/Review or Appeal of
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations 0 530 General ey 950 Constitutionality of
0 290 All Other Real Property 6 445 Amer. w/Disabilities - [0 535 Death Penalty h IMMIGRATION State Statutes
Employment Other: 0 462 Naturalization Application
0 446 Amer. w/Disabihties - | $40 Mandamus & Other [1 465 Other Immigration
Other 0 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only) ' 3
Original 0 2 Removed from 4 © 3 Remanded from O 4 Reinstatedor ' 5 Transferredfrom 4 6 Multidistrict 0 8 Multidistnict
Proceeding State Court Appellate Court Reopened Another Distnct Litigation - Litigation -
(specifv) Transfer - Direct File

 

: _
Cite the U.S. Civil Statyte under whjch you are filing (Do not ite jurisdicti jatutes unless diversity): rr
“ite Vi A gad RY ACT A
ati . v wm
Bnef description of cause: [ap Docket VSfig Pull<Levnwd ¢ 2. N ev Chast, j ng
“\ +

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only 1f demanded.in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P JURY DEMAND: Yes "No
VIII. RELATED CASE(S) —
IF ANY Geemsiructions): ange DOCKET NUMBER
DATE fy [: j { 0 2 2 > ‘ SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY 1 : v

RECEIPT # AMOUNT 1 APPLYING IFP JUDGE MAG. JUDGE
